DETAILED ACTION
	Claims 1, 2, 5-14, 17, and 18 are pending. Claim 1 has been amended and claims 3, 4, 15, and 16 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites for R14 and R15 “branched alkyl or acyl group having 1 to 10 C atoms” and for R16 “branched alkyl group having 1 to 10 C atoms”. However, these groups require at least 3 carbon atoms.
Claim 1 also recites the following formula III-2c:

    PNG
    media_image1.png
    113
    298
    media_image1.png
    Greyscale
. However, the right side of the formula appears to be cut off based on page 44 of the instant specification.
Claims 2-18 are rejected because they depend from rejected based claim 1.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites “according to Claim 1, characterized in that one or more compounds of the formula I, are mixed with one or more compound of formula II, one or more compounds of formula III, one or more compounds of formula IV, one or more further mesogenic compounds, one or more additives or a combination thereof”. However, claim 1 requires one or more compounds of the formula III-2c and therefore claim 12 fails to include all the limitations of the claim upon which it depends. Further, claim 1 does not recite one or more further mesogenic compounds or one or more additives and therefore claim 12 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-14, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2011/0095229) in view of Minagawa et al. (JP60067587). The English translation of JP60067587 was provided in the parent application 14/405,423.
Lee et al. teaches a liquid-crystalline medium in the following Example M1:

    PNG
    media_image2.png
    496
    417
    media_image2.png
    Greyscale
 [0237-0238] which has a dielectric anisotropy of 9.7 (claims 1 and 17), a rotational viscosity of 89 mPa·s, and Δn of 0.1030 (claim 1). Compound PUQU-3-F in an amount of 18.0% is equivalent to formula II of instant claims 1, 2, 6, 12, and 13 when R2 is an alkyl group having 3 C atoms, m is 1, A21 is 
    PNG
    media_image3.png
    45
    86
    media_image3.png
    Greyscale
, A22 is 
    PNG
    media_image4.png
    95
    89
    media_image4.png
    Greyscale
, L21 and L22 are F, and X2 is halogen. Compounds CCQU-3-F and CCQU-5-F in an amount of 18.0% are also equivalent to formula II of instant claims 1, 2, 6, 12, and 13 when R2 is an alkyl group having 3 or 5 C atoms respectively, m is 1, A21 and A22 are 
    PNG
    media_image5.png
    46
    89
    media_image5.png
    Greyscale
, L21 and L22 are F, and X2 is halogen. Compound CCGU-3-F in an amount of 3.0% is equivalent to formula III of instant claims 1, 2, 7, 12, and 13 when R3 is an alkyl having 3 C atoms, n is 2, both A31 are 
    PNG
    media_image5.png
    46
    89
    media_image5.png
    Greyscale
, A32 is 
    PNG
    media_image6.png
    69
    90
    media_image6.png
    Greyscale
, Z3 is a single bond, L31 and L32 are F, and X3 is halogen. Compound CGU-3-F in an amount of 9.0% is also equivalent to formula III of instant claims 1, 2, 7, 12, and 13 when R3 is an alkyl having 3 C atoms, n is 1, A31 is 
    PNG
    media_image5.png
    46
    89
    media_image5.png
    Greyscale
, A32 is 
    PNG
    media_image6.png
    69
    90
    media_image6.png
    Greyscale
, Z3 is a single bond, L31 and L32 are F, and X3 is halogen. Compound CCP-3F.F.F in an amount of 7.00% is equivalent to formula III of instant claims 1, 2, 7, 12, and 13, specifically formula III-2c of instant claim 1 when R3 is an alkyl having 3 C atoms, L31 and L32 are F, and X3 is halogen. The total amount of compounds represented by formulae II and III is 55.0% (claim 1). Compounds CC-3-V1 and CC-4-V in an amount of 24.0% are equivalent to formula IV of instant claims 1, 12, and 14 when R41 is an alkyl having 3 or 4 C atoms respectively, p is 0, Z42 is a single bond, A42 is 
    PNG
    media_image7.png
    55
    108
    media_image7.png
    Greyscale
, and R42 is an alkenyl having 3 or 2 C atoms respectively. Compound CCP-V-1 in an amount of 15.0% is also equivalent to formula IV of instant claims 1, 12, and 14 when R41 is an alkenyl having 2 C atoms, p is 1, Z41 and Z42 are single bonds, A41 is 
    PNG
    media_image7.png
    55
    108
    media_image7.png
    Greyscale
, A42 is 
    PNG
    media_image8.png
    57
    109
    media_image8.png
    Greyscale
, and R42 is an alkyl having 1 C atom. The total amount of compounds represented by formula IV is 39.0% (claim 1). Compound PGP-2-3 and PGP-2-4 are equivalent to formula V of instant claim 8 when R51 is an alkyl having 2 C atoms, r is 1, Z51 and Z52 are single bonds, A5 is 
    PNG
    media_image9.png
    86
    111
    media_image9.png
    Greyscale
, and R52 is an alkyl having 3 or 4 C atoms respectively. Lee et al. also teaches the dielectrics may also comprise further additives known to the person skilled in the art and described in the literature. For example, from 0 to 15%, preferably from 0 to 10%, of pleochroic dyes and/or chiral dopants, or UV stabilisers, for example those listed in Table D can be added. Especially preferred is the UV stabilizer Tinuvin 770 of Ciba Holding. The individual compounds added are employed in concentrations of from 0.01 to 6% (100 to 60,000 ppm) [0218] which overlaps the instantly claimed range of 1 ppm to 600 ppm but does not teach formula I.
	However, Minagawa et al. teaches a liquid crystal composition comprising at least one type of a dichroic dye and at least one type of a compound that has a group represented by the following general formula (I) [page 5] such as compound No. 6: bis(2,2,6,6-tetramethyl-4-piperidyl-1-oxyl)sebacate [Page 8] which is equivalent to Applicant’s elected species of formula I of instant claims 1 and 12, specifically formula I-1 of instant claim 5 when R11 is O• and t is 8. Minagawa et al. also teaches in which any from among nematic liquid crystals, chiral nematic liquid crystals, cholesteric liquid crystals, and smectic liquid crystals, which are commonly used, may be used as the liquid crystal material [Pages 5-6]. Minagawa et al. further teaches the above compound improves heat and light resistance abilities [Page 3] compared to Bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate (i.e. Tinuvin 770) as seen in Tables 1, 3, and 5 [Pages 12-15]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the preferred stabilizer Tinuvin770 of Lee et al. with the compound No. 6 of Minagawa et al. in order to improve heat and light resistance of a liquid crystal composition and arrive at the instant claims with a reasonable expectation of success. The above is a composition, therefore the process for the preparation of a medium characterized by mixing the above compounds is taught (claim 12).
	With regard to claims 9-11, Lee et al. teaches the invention furthermore relates also to an electro-optical liquid-crystal display containing a liquid-crystalline medium according to the invention which is characterised in that it is a TN, STN or TN-TFT display [0049] which can be operated as multiplex or as active-matrix displays (AMD-TN, AMD=active matrix driven) [0003].
	With regard to claim 18, Lee et al. teaches the above example composition has a dielectric anisotropy of 9.7, not at least 12 as instantly claimed. However, Lee et al. teaches the dielectric anisotropy Δε of the liquid-crystal media according to the invention is preferably ≥5, particularly preferably ≥8 and in particular ≥10 [0176] and it goes without saying that, through a suitable choice of the components of the mixtures according to the invention, it is also possible for higher clearing points (for example above 110°C) to be achieved at lower dielectric anisotropy values and thus for higher threshold voltages or lower clearing points to be achieved at higher dielectric anisotropy values (for example >12) and thus for lower threshold voltages (for example <1.5 V) to be achieved while retaining the other advantageous properties. At viscosities correspondingly increased only slightly, it is likewise possible to obtain mixtures having greater Δε and thus lower thresholds [0179]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amounts of the compounds in Example M1 of Lee et al. for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Claim 1 recites “suitable for use” which refers to the use of the liquid-crystal medium. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).
	Claim 10 recites “addressed by” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments
	Due to the amendment filed May 6, 2022 of instant claim 1, the 103(a) rejection over Lietzau in view of Minagawa has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1.
	Due to the amendment of instant claim 1, the objection has been withdrawn.
	Applicant argues regarding the 112 second paragraph rejection over claims 1-18 that the amendment of claim 1 has rendered the rejection moot.
	The Examiner respectfully disagrees. While the amendment to claim 1 has addressed the issues regarding R12, R13, and the proviso structure, Applicant has failed to address the issue regarding R14 to R16 as noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722  

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722